UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6721



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


JAMES PRESTON FRYE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-01-167)


Submitted:   July 24, 2003                 Decided:   July 31, 2003


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


James Preston Frye, Appellant Pro Se. Brian Ronald Hood, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Preston Frye appeals the district court’s order denying

his motion for release while his proceeding under 28 U.S.C. § 2255

(2000) is pending, and his motion for appointment of counsel in

that proceeding.

     As to Frye’s motion for release, we have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court.     See United States v. Frye,

No. CR-01-167 (E.D. Va. Apr. 22, 2003).

     As to Frye’s motion for appointment of counsel, the district

court’s order denying the motion is neither a final order nor an

appealable interlocutory or collateral order.       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). Accordingly, we dismiss this part

of the appeal for lack of jurisdiction.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                2